DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: the written description has no discussion of the cap part being attached to a reinforcing rib on the free end face of the head membrane of claim 18.  In the disclosure the only attachment described for the cap is to the flange part 58, see page 13: 5-10 of the instant application.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 18 where the cap part (31) is attached to a reinforcing rib on the free end face , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 7, and others are objected to because of the following informalities:  in claim 5, “a penetrable area” should be “one of the penetrable areas.”  In claim 7 applicant refers to an embodiment.  Examiner recommends avoiding reference to an .
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims were amended to depend from claim 1 and now many of the claims lack antecedent basis for claim terminology, at least claims 3, 5, 7-12, , 17, and 18, have lack of antecedent basis problems.  Appropriate correction is required.
Applicant uses inconsistent claim terminology for the same reference character.  For example the head membrane 16 is sometimes referred to as the top membrane 16.  Also reference character 32 has many different “names” in the claims.  It is not clear if 
The phrase "in particular" (claim 1 and others) and “preferably” (used 11 times) found in multiple claims renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, it is not clear what aspect of the connecting seam course provides the indication of the penetrable areas.  For the purposes of examination the concentricity of the connecting seam and the circular piercing area is understood to be an indicator of the penetrable area.
Regarding claim 7, the language “and that in one embodiment the fictitious rectilinear line (32) delimits at least one penetrable area (22, 24) in the manner of a tangent, or that this area is located at a predeterminable distance from the fictitious straight line (32)” is not clear.  How can a single line delimit the penetrable area?  What area does “this area” refer to?  How can the straight line delimit the penetrable area in the manner of a tangent and at the same time have the centers of the penetrable area be on the line 32?  For the purposes of examination the centers of the penetrable areas are understood to lie on the fictitious line as seen in fig. 3 of the instant application.  Furthermore, applicant uses a lot of different terms for the same reference character 32, please correct this by using consistent claim terminology to avoid uncertainty.  
Regarding claim 17, the language “depending on the position of the penetrable areas…” creates indefiniteness.  What aspect of the positioning of the penetrable areas 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meierhoefer (US 4574965) in view of Hammer et al. (WO 2016/015742 A1) and further in view of Weiler et al. (US 5395365).
Regarding claims 1 and 4, Meierhoefer teaches a plastic container product, in particular produced by a blow molding, filling and sealing method, col. 6: 50-55, comprising:
In reference to figures 1- 3: a container body (10) having a content of the container and an adjoining head part (main dome, 16) which delimits an extraction area (within main dome 16), which is closed by a head membrane 24 (at 58 in Fig. 7), which has a connecting seam (18), which passes through a plane spanned by the head membrane, fig. 1, and a penetrable areas (at 26) on the free end face of the head membrane for extracting the content of the containers, fig 4a-4c.  
The connecting seam seen on the free end face of the head membrane has a course of the seam (see fig. 1 and 3) at least partially deviating (the seam curves around the penetrable area) from a fictitious rectilinear course extending within this plane (the “plane” of the head membrane in the instant application is not flat, see Fig. 9, for the purpose of examination the “plane” is understood to mean “the surface”), which is longer than the rectilinear course (32) and at least partially comprises the penetrable areas (22, 24). 
Meierhoefer further teaches that the seam 18 is directed away from the penetrable areas so they do not pass through the domes or interfere with or influence the shape or thickness of the penetrable areas, col. 3: 15-20, col. 5: 45-50.  
In another embodiment, refer to figs. 6 and 7, Meierhoefer teaches two penetrable areas (at 62, Col. 7: 1-5) in order to allow the container to have multiple penetrations by the needle, col. 4: 20-30, and further teaches that the embodiment of 
In the prior art, it is known to provide a separating line between two penetrable areas.  For example, Weiler is analogous art in regard to a blow molded container with a parting line at 42 where the parting line separates the targeted piercing areas, fig. 4 and 4A, col. 9: 25-35 of Weiler.  Weiler further teaches that the parting line should not be pierced col. 9: 25-28 and that the ridge of material along the parting line tends to inhibit penetration of the piercing device used to remove the contents from the container col. 2: 33-42.
Hammer provides a further example.  Hammer is analogous art in regard to blow molded containers having a piercing area on a closed head membrane at 74 and a separating line at 15 (Hammer does not disclose if the separating line is the same as the molding seam or not) that and separates at least two penetrable areas at 73, fig. 11a.  The separating line of Hammer is taught as a reinforcing rib and increases the resistance to the bending curvature of the head surface, page 7: 9-17.  
Because Meierhoefer teaches the importance of the seam curving away from the dome so that the seam does not in any way interfere with or influence the shape or thickness of the dome, col. 5: 40-50, it appears as if there are two choices for providing the (not shown) curved connecting seam for the embodiment of Fig. 7 of Meierhoefer, either 1.) the connecting seam has a single curve that skirts both penetrable areas or 

Regarding claims 2 and 15, the references applied above teach all of claim 2, as applied above.  Meierhoefer further teaches that the connecting seam extends from one point of the head part to an opposite point thereof, fig. 1 and 3 and that collapse of the head membrane is considered to be catastrophic deformation and is to be avoided, col. 6: 15-20.  Meierhoefer does not teach that the connecting seam provides reinforcement.
Hammer is analogous art in regard to blow molded body 1, as applied above.  The separating line of Hammer is taught as a protruding reinforcing rib and increases the resistance to the bending curvature of the head surface, page 7: 9-17, fig. 3a and 3b.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting seam of Meierhoefer as modified above to be provided as a protruding rib in order increase resistance to bending of the head surface as per the teaching of Hammer.

Regarding claim 3, as taught by Meierhoefer, the curve of the connecting seam is concentric with the piercing area, fig. 1; the radius of curvature of the connecting seam and the radius of curvature of the piercing area has the same center point, fig. 3.  The concentric aspect suggests to a user the position of the piercing area is at the center of the radius of curvature of the connecting seam.  With this in mind, the curve of the parting line around each penetrable area of Meierhoefer as modified above provides a user with an indication of center of the respective penetrable area on the head membrane.

Regarding claim 5, the references applied above teach all of claim 1, as applied above.  Meierhoefer as modified above further teaches that the curved course of the seam is alternating and rotationally symmetrical.  With this in mind, the most straightforward way to provide a rotationally symmetrical curved line is to make the line follow a sinusoidal path.  Furthermore, since the curved path of Meierhoefer as modified above results in a wave shape that alternates, a peak and a trough are thereby formed, each curving around a piercing area and thereby resembling a sine wave.  

Regarding claim 6, Meierhoefer as modified above teaches that the seam 18 is a parting line formed during the manufacturing process and merges into the parting line of the head part and the parting line of the container, fig. 1, col. 5: 1-5.

Regarding claim 7, Meierhoefer as modified above teaches that the seam 18 is a parting line formed during the manufacturing process and merges into the parting line of the head part and the parting line of the container, fig. 1, col. 5: 1-5.  As seen in fig. 1, used as a reference since fig. 7 does not show a parting line, the centers of the piercing areas of Meierhoefer as modified above lie on the imaginary line that goes through two points of the parting line of the head membrane. 

Regarding claim 8, the head membrane of Meierhoefer is taught as being round, col. 7: 21-23, and inherently has an imaginary center point in the center of the round head.  Because the head membrane of Meierhoefer as modified above is advantageously formed with rotational symmetry, the simplest form of the seam that forms the wave, as applied above, passes at the center point of transition from the wave trough to the wave peak corresponds with the center point of the head membrane.  

Regarding claim 9, because the head membrane and head surface of Meierhoefer as applied above has rotational symmetry, a tangent line touching the trough and/or the crest of the seam and passing through the center point inherently forms an angle with the fictitious rectilinear connecting line that is less than 90 degrees.  Any angle between the two lines that is 90 degrees or larger would not be possible because of the rotational symmetry.  And furthermore, an angle larger than 90 would not result in the semicircular path as taught by Meierhoefer, referrer to fig. 3. 
  
Regarding claim 10, applicant discloses no particular advantage for the connecting seam a negative (reverse) sine wave.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention that the curved connecting seam appear as a sine wave or a negative sine wave because Applicant has not disclosed that either sine wave provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Meierhoefer’s connecting seam, and applicant’s invention, to perform equally well with either the connecting seam of Meierhoefer as modified above or a reverse sine wave connecting seam because both 

Regarding claim 11, Meierhoefer further teaches a section of the part line at outer edges extends along the fictitious connection line, see annotated fig. 3 (analogus to reference character at 50 in fig. 4 of the instant application. 

    PNG
    media_image1.png
    481
    740
    media_image1.png
    Greyscale

Regarding claim 12, since Meierhoefer as modified above, includes two semicircular portions of the connecting seam that must be large enough to go around the two puncturing areas with a sufficient distance from the puncturing areas in order 
Furthermore Applicant has not disclosed that the length of the connecting line provides an advantage, is used for a particular purpose, or solves a stated problem.  It is clear that changing the size of the puncturing area will require changes in the length of the connecting line.  With this in mind, one of ordinary skill in the art, at the time of the invention would be motivated to make the connecting line at least 20% longer than the fictitious line in order to make the puncturing areas of Meierhoefer sufficiently large to fit a needle or cannula.  

Regarding claim 14, Meierhoefer teaches that both of the surfaces of the penetrable areas are the same size.  However Weiler teaches having two different sized penetrable areas at 84 and 86, col. 9: 34-50 in order to accommodate penetration by a smaller cannula or a large diameter draining spike.  It would have been obvious to one 
 
Regarding claim 16, Meierhoefer further teaches an cap part 64 with detached sealing puncture parts (detached because the cap is formed as a separate part, and analogous to applicant’s puncture parts 60 and 62, described on page 13: 10-15) at 66, col. 7: 10-25. 

Regarding claim 17, because the penetrable areas of Meierhoefer as modified above lie on the fictitious rectilinear line, the piercing parts at 66 of cap part 64 of Meierhoefer are offset at an angle of 0 degrees, which is less than 70 degrees offset from the fictitious part line, fig. 6 and 7 of Meierhoefer.

Regarding claim 18, the cap part of Meierhoefer is shown as being in contact with the end face of the head membrane, fig. 7.  As modified above with respect to claim 2, and likewise applied here Meierhoefer is modified by Hammer to have a reinforcing rib.  With this in mind, the rib of the end face and the cap part of Meierhoefer seen in Fig. 7 will be touching (meeting the limitation of “attached to”.
 
Regarding claim 19, the head membrane of Meierhoefer is shown as having a planar or a curved plane, which projects convexly outwards to the environment, fig. 2 or 7, col. 5: 30-40.

Regarding claim 20, Meierhoefer further teaches that the plastic material used is a polyethylene (low density polyethylene) or a polypropylene copolymer (polyallomer), col. 6: 55-58. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meierhoefer and Weiler and Hammer as applied to claim 1 above, and further in view of Winchell (US 44193253).
Regarding claim 13, the references applied above teach all of claim 1, as applied above.  Meierhoefer further teaches that the puncturing area thickness be less than other wall thicknesses of the head membrane.  The references applied above do not teach the specific thickness of the puncturing areas.  
Winchell is analogous art in regard to blow molded containers with puncturing areas at 22, fig. 1 and 4.  Winchell teaches a wall thickness of 0.01 inches (0.254 mm) for the purpose of preventing coring or fragmentation of the plastic in the penetrable wall portion when punctured, col. 3: 20-30 of Winchell.  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wall thickness of 0.01 inches thick in order to prevent fragmentation or coring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799       
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799